DETAILED ACTION
The Examiner acknowledges Claims 1, 8 and 10 have been amended, Claims 2-7, 9 and 19-20 have been cancelled and Claims 21-29 have been added.
Response to Arguments
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 2, 3, 5, 6 and 20 have been withdrawn. 
Applicant's arguments and amendments with respect to the Prior Art rejections have been fully considered but they are not persuasive:
The Applicant argues that Menke fails to teach or suggest the limitation about providing renter access to the courtyard. This limitation can be partially found in previous Claims 19 and 20 but the Applicant has not provided any rationale as to how the previous rejection has been overcome. The Examiner argues that the rejection makes obvious the claimed limitations.
The Applicant also argues that Menke fails to teach or suggest the limitation about flowing sewage from the bathroom toward a sewage tank. This limitation was found previously in Claim 7 but the Applicant has not provided any rationale as to how the previous rejection fails to make obvious the claim limitation. Therefore, the Examiner maintains the previous rejection to Claim 7, now applicable to Claim 1.
The remainder of the arguments are that the dependent claims should be allowable because Claim 1 is allowable. However, since the Examiner has shown that Claim 1 is not allowable, the dependents are not allowable. Furthermore, the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 5,265,384 to Menke.
Regarding claim 1, Menke teaches in Figure 1, a real estate unit (14) [house (Column 2, Line 52)] comprising a door (18) (Column 2, Line 57) that can give access to an interior region of a retrofitted garage (12) [garage (Column 2, Lines 52)], wherein the retrofitted garage (12) includes a wall [the front wall of the house] between the interior region [inside the garage] and an outdoor area [outside] (Column 2, Line 58), wherein the wall [the front wall of the house] includes an opening [for the garage] having a width within a range from 2-7 meters [within the range of a standard 9ft garage door opening] and wherein access includes providing access to the interior region through the opening and through a reusable [modular (Column 1, Line 8)] fenestrated barrier (20) [front wall (Column 2, Line 60) with exterior door (18) (Column 2, Line 57)] stationarity and removable fastened to the wall [attached (Column 2, Line 1)] between the interior region and the outdoor 
Regarding claim 8, Menke teaches flowing greywater from a shower drain of the bathroom (Column 3, Lines 63-65) towards a greywater filter [holding tank (Column 3, Lines 63-65) of the real estate unit via a greywater drain line of the real estate unit [towards the sewage discharge system of the house (Column 4, Lines 14-17)]. Menke does not teach the sewage tank removably disposed outside the interior region. However, septic tanks are old and well known and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the real estate unit could be hooked up to a house that has a septic tank thus sewage flows from the bathroom in the real estate unit via a plumbing drain line toward an the sewage tank of the real estate 
Regarding claim 11, Menke teaches flowing water from the real estate unit toward the reusable bathroom via a water supply line (Column 3, Lines 52-57) but does not teach the water is a water reservoir removably disposed outside the interior region. However, getting water from a well in a home is an old and well known practice that would comprise flowing water from a water reservoir [the well] that is removably disposed [the flexible pipe connecting the bathroom to the home (Column 4, Lines 18-23) outside the interior region of the home]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the bathroom could be connected to the home which is connected to a well and have a reasonable expectation of success.
Regarding claim 12, Menke teaches the retrofitted garage has a hose bibb [flexible piping (Column 4, Lines 18-21)]. Note: flowing water from the hose bibb of the retrofitted garage toward the water reservoir is directed towards a method of plumbing, not the claimed method for operating a real estate unit comprising providing renter access. The Patentability lies within the method of operating a real estate unit and not the method by which pluming occurs.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 5,265,384 to Menke in view of US Patent Application Publication # 2010/0235206 to Miller.
Regarding claim 13, Menke teaches powering an appliance [HVAC unit (Column 6, Lines 5-6)] within the interior region via an electrical outlet of the real estate unit 
Regarding claims 14-16, Menke in view of Miller teach a method of operating a real estate unit. Furthermore, Miller teaches in Figure 3, the battery (82) is housed in a module (20) which is attached to a dock via splines (30a-30b) (Paragraph 0069) and a quick-connect coupling is used to disconnect the battery (78a-78b) (Paragraph 0074). Miller does not teach swapping the battery with a less depleted battery to replenish an electrical supply to the real estate unit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to swap a failing [depleted] battery with a good one to replenish the electrical supply to the real estate unit in order to repair the panel.
Regarding claim 17, Menke teaches a method of operating a real estate unit but is silent about the real estate unit being able to operate off-grid with respect to an electrical supply. However, Miller teaches in Figure 5, a panel (20) on the roof of a structure (104) that would enable the structure to operate off-grid with respect 
Regarding claim 18, Menke in view of Miller teach a method of operating a real estate unit. Furthermore, Menke teaches connecting the plumbing of the real estate unit with the plumbing of the existing house (Column 3, Lines 52-57). Wherein septic tanks are old and well known to accept blackwater from toilets at a remote [outside] location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the real estate unit could be hooked up to a house that has a septic tank thus sewage flows from the bathroom in the real estate unit via a plumbing drain line toward an outdoor sewage hookup [the septic tank]. This would allow the real estate unit to operate off-grid with respect to a municipal sewer system.
Allowable Subject Matter
Claims 10 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior Art does not anticipate or make obvious swapping the sewage tank by removing it from a dock removably disposed outside the interior region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635